Citation Nr: 1427887	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-19 859	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  His awards and decorations include the Purple Heart medal and Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in New York, NY now has jurisdiction of the case.

The Veteran attended a Board hearing in December 2009.  The Board thereafter remanded this case in May 2010.

In April 2012, service connection was granted for peripheral neuropathy of the right upper extremity and for carpal tunnel syndrome of the left upper extremity (claimed as peripheral neuropathy).  Accordingly, the only issue remaining for appellate review is that of entitlement to a TDIU.


FINDINGS OF FACT

1.  The combined disability rating for the Veteran's service-connected disorders has been at least 70 percent since 2004.

2.  The Veteran's service-connected disorders, and particularly the neurological impairment affecting his lower extremities, render him unable to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for the award of a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the disposition of the claim below, the Board need not discuss VA's compliance with the duties to notify and assist the Veteran.  He was advised in a September 2006 correspondence of the criteria for assigning effective dates.

The Veteran's service-connected disabilities consist of PTSD, evaluated as 70 percent disabling; carpal tunnel syndrome of the right and left upper extremities, respectively evaluated as 30 and 20 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; residuals of prostate cancer, evaluated as 20 percent disabling; peripheral neuropathy of the right and left lower extremities, respectively evaluated as 10 percent disabling; and left ankle disability and erectile dysfunction, both evaluated as noncompensably disabling.  

The combined disability rating for the service-connected disorders has been at least 70 percent since September 2004, and 90 percent since April 2011.  The Veteran is currently receiving special monthly compensation based on housebound status.

The evidence shows that the Veteran last worked on a full-time basis in December 2002.  His education consist of several years of high school, with no other education or training.  His last job was as a bus operator for 28 years.  He credibly reports that he left his job because the peripheral neuropathy in his legs prevented him from feeling the pedals of the bus.  VA treatment records show he experiences numbness in the feet and uncontrollable movement of the toes with a history of multiple falls.

A December 2006 VA examiner concluded that the Veteran's ability to be employed was affected by the inability to feel his legs, which made the Veteran an unsafe driver and unfit to work in his prior field of employment.  In a September 2007 statement, a VA physician concluded that the Veteran was unable to work safely because of significant peripheral neuropathy.

The Veteran has met the minimum schedular requirements for consideration of assignment of a TDIU.  See 38 C.F.R. § 4.16(a) (2013).  As to the substantive requirements, given the Veteran's education level, his employment history as a bus operator for most of his working life, the obvious effect of his peripheral neuropathy on his ability to drive, and the opinions of the December 2006 VA examiner and September 2007 VA physician, the Board finds that the Veteran is unable to obtain or maintain substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.  Consequently, entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the provisions governing the payment of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


